Mr. Justice Nelson
delivered the opinion of the court
This is a writ of error to the Circuit Court of the United States for the Northern District of Illinois.
This is a suit in ejectment against Underhill, in the court below, *575to recover possession of the southwest quarter of the northeast quarter, and the soutli half of the northwest quarter, section 26, township 27 north, range 13 west.
Mr. B. C. Cook for plaintiff in error.
Mr. Conway Robinson for defendant in error.
The opinion in'the case of Little v. Herndon disposes of all the questions raised and decided in this case in the court below.

Judgment affirmed.